             IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


ALLSTATE INSURANCE COMPANY,          *

        Plaintiff,                   *
                                     *


             V.                      *                  CV 619-044
                                     ★


ELECTROLUX HOME PRODUCTS,            *
INC.,                                *
                                     *


        Defendant.                   *




                                  ORDER




        Presently before the Court is the parties' stipulation of

dismissal.        (Doc.    57.)    Plaintiff   and    Defendant   consent   to

dismissal; thus, the Court finds dismissal proper under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii).             IT IS THEREFORE ORDERED

that Plaintiff's claims are DISMISSED WITHOUT PREJUDICE.             The Clerk


is directed to close this case.


     ORDER ENTERED at Augusta, Georgia this                 day of November,

2019.




                                           J.VRAND^ HALL, CHIEF JUDGE
                                           LNITED^TATES DISTRICT JUDGE
                                           SOUTHERN     DISTRICT OF GEORGIA
